EXHIBIT 10.1

 

(TO THIRD QUARTER FORM 10-Q OF WELLS FUND IV)

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

FUND IV AND FUND V ASSOCIATES, a Georgia joint venture comprised of

 

Wells Real Estate Fund IV, L.P. and Wells Real Estate Fund V, L.P.

 

AND

 

MELLICHAMP PARTNERS, L.P., a Georgia limited partnership

 

VILLAGE OVERLOOK I & II, 7444 AND 7454 HANNOVER PARKWAY,

STOCKBRIDGE, GEORGIA

 

August 15, 2003

 



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

         

Reference

--------------------------------------------------------------------------------

Exhibit “A”

   Description of Property   

p. 3

Exhibit “B”

   List of Personal Property   

p. 4

Exhibit “C”

   List of Existing Commission Agreements and Management Agreement   

pp. 2, 4 & § 4.1(f)

Exhibit “D”

   Form of Escrow Agreement   

p. 2

Exhibit “E”

   List of Existing Environmental Reports   

p. 3

Exhibit “F”

   Rent Roll   

p. 3

Exhibit “G”

   Exception Schedule   

§ 4.1(i)

Exhibit “H”

   List of Operating Agreements   

p. 4

Exhibit “I”

   Form of Tenant Estoppel Certificate   

p. 5 & § 6.1(d)

Exhibit “J”

   Property Tax Appeals   

§ 4.1(g)

Exhibit “K”

   Unpaid Tenant Inducement Costs and Leasing Commissions re current tenants for
which Seller is responsible   

§ 5.4(e)

 

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1

   Form of Limited Warranty Deed

Schedule 2

   Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing

Schedule 3

   Form of Bill of Sale to Personal Property

Schedule 4

   Form of Assignment and Assumption of Operating Agreements

Schedule 5

   Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 6

   Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 7

   Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 8

   Form of Seller’s FIRPTA Affidavit

Schedule 9

   Form of Seller’s Georgia Withholding Tax Affidavit

Schedule 10

   Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)

Schedule 11

   Form of Seller’s Estoppel (as to Leases)

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

VILLAGE OVERLOOK I & II, STOCKBRIDGE, GEORGIA

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
         day of August, 2003, by and between FUND IV AND FUND V ASSOCIATES, a
Georgia joint venture comprised of Wells Real Estate Fund IV Associates, L.P.
and Wells Real Estate Fund V, L.P. (“Seller”), and MELLICHAMP PARTNERS, L.P., a
Georgia limited partnership (“Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, Seller desires to sell certain improved real property commonly known as
“Village Overlook I & II” located at 7444 and 7454, Hannover Parkway, Clayton
County, Stockbridge, Georgia together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller’s Certificate.

 

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as SCHEDULE 2.

 

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
SCHEDULE 4.

 

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as SCHEDULE 3.



--------------------------------------------------------------------------------

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

 

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

 

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(f) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the sum of One Hundred Thousand and No/100 Dollars
($100,000.00 U.S.) to the extent actually paid by Purchaser to Escrow Agent
hereunder, and together with all interest which accrues thereon as provided in
Section 2.3(b) hereof and in the Escrow Agreement.

 

“Effective Date” shall mean the last date upon which the following shall have
occurred: (a) Purchaser and Seller shall have delivered at least two (2) fully
executed counterparts of this Agreement to the other, (b) Purchaser, Seller and
Escrow Agent shall have executed and delivered at least one (1) fully executed
counterpart of the Escrow Agreement to each other party, and (c) Purchaser shall
have delivered the Earnest Money (by federal wire transfer or delivery of
Purchaser’s check made payable to Escrow Agent) to Escrow Agent.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, any state and local environmental law
including, without limitation, the Georgia Hazardous Site Response Act (“HSRA”),
all amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 4170
Ashford Dunwoody Road, Suite 460, Atlanta, Georgia 30319.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

 

“Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
EXHIBIT “E” attached hereto and made a part hereof.

 

2



--------------------------------------------------------------------------------

“Existing Survey” shall mean that certain boundary survey with respect to the
Land and the Improvements prepared by Armstrong Land Surveying, Inc. dated July
22, 1992, and last revised September 4, 1992.

 

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

 

“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(g)
hereof.

 

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

 

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Daylight
Time on August 29, 2003.

 

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (i) the name “Village Overlook”, (ii) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (iii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (v) all of Seller’s right, title and interest in and
to all assignable Operating Agreements that Purchaser agrees to assume (or is
deemed to have agreed to assume).

 

“Land” shall mean those certain tracts or parcels of real property located in
the City of Stockbridge, Clayton County, Georgia which are more particularly
described on EXHIBIT “A” attached hereto and made a part hereof, together with
all rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land.

 

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “F” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.

 

3



--------------------------------------------------------------------------------

“Management Agreement” shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on EXHIBIT “C” attached hereto and
made a part hereof.

 

“Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

 

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “H” attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.

 

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(s) hereof.

 

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) such other easements,
restrictions and encumbrances that do not constitute Monetary Objections.

 

“Personal Property” shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on EXHIBIT
“B” attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller’s property manager which Seller deems proprietary) relating to the Land
and Improvements. The Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed by Seller to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Seller’s business.

 

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(d) hereof.

 

“Rent Roll” shall mean EXHIBIT “F” attached to this Agreement and made a part
hereof.

 

4



--------------------------------------------------------------------------------

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

 

“Seller’s Affidavit” shall mean the form of Certificate of Ownership to be given
by Seller at Closing to the Title Company in the form attached hereto as
SCHEDULE 6.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

 

“Seller’s Estoppel” shall mean the form of estoppel that may be executed and
delivered by Seller at Closing in substantially the form attached hereto as
SCHEDULE 11, as contemplated in Section 6.1(d) hereof.

 

“SNDA” shall mean certificates to be sought from the tenants under the Leases in
a form to be provided by Purchaser’s lender; provided, however, if any Lease
provides for the form or content of an SNDA from the tenant thereunder, the SNDA
with respect to such Lease may be in the form as called for therein.

 

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT ”I”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.

 

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(r) hereof.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE 1.

 

5



--------------------------------------------------------------------------------

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Agreement to Sell and Purchase. Subject to and in accordance with the terms
and provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the following property (collectively, the “Property”):

 

  (a) the Land;

 

  (b) the Improvements;

 

  (c) all of Seller’s right, title and interest in and to the Leases, any
guaranties of the Leases and the Security Deposits;

 

  (d) the Personal Property; and

 

  (e) the Intangible Property.

 

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

 

2.3. Earnest Money.

 

(a) Within three (3) days of full execution by Purchaser and Seller of this
Agreement, but in no event later than the end of the Inspection Period,
Purchaser shall deliver the Earnest Money to Escrow Agent by federal wire
transfer or by Purchaser’s check, payable to Escrow Agent, which Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement.

 

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Earnest Money shall be earned for the account of
Purchaser, and shall be a part of the Earnest Money.

 

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
FIVE MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($5,300,000 U.S.). The
Purchase Price shall be paid by Purchaser to Seller at the Closing as follows:

 

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

 

(b) An amount equal to the Purchase Price shall be paid by Purchaser to Seller
at the Closing by Cashier’s Check or by wire transfer of immediately available
federal funds to an account designated by Seller, less the amount of the Earnest
Money paid by Escrow Agent to Seller at Closing, and subject to prorations,
adjustments and credits as otherwise specified in this Agreement.

 

6



--------------------------------------------------------------------------------

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, Purchaser shall deliver to
Seller, concurrently with Purchaser’s execution and delivery of this Agreement
to Seller, Purchaser’s check, payable to the order to Seller, in the amount of
One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to inspect the Property pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.

 

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on any date on or before the date
which is thirty (30) days following the expiration of the Inspection Period.
Subject to the foregoing, the Closing shall take place at an office in the
metropolitan Atlanta, Georgia area, and at such specific place, time and date
(the “Closing Date”) as shall be designated by Purchaser in a written notice to
Seller not less than three (3) Business Days prior to Closing. If Purchaser
fails to give such notice of the Closing Date, the Closing shall be at the
offices of McGuireWoods LLP, 1170 Peachtree Street, N.E., Suite 2100, Atlanta,
Georgia 30309, at 2:00 p.m. on the thirtieth (30th) day following the Inspection
Date.

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence, soil analysis
and environmental investigations, to examine the records of Seller with respect
to the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases at the Property and, in each case, in compliance with Seller’s rights and
obligations as landlord under the Leases. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser’s
expense. Seller reserves the right to have a representative present at the time
of making any such inspection. Purchaser shall notify Seller not less than one
(1) Business Day in advance of making any such inspection.

 

(b) If the Closing is not consummated hereunder, Purchaser shall promptly (and
as a condition to the refund of the Earnest Money) deliver copies of all
reports, surveys and other information furnished to Purchaser by third parties
in connection with such inspections to Seller; provided, however, that delivery
of such copies and information shall be without warranty or representation
whatsoever, express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. This Section 3.1(b) shall survive the termination of this Agreement.

 

7



--------------------------------------------------------------------------------

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than any expense, loss or damage resulting
from the discovery or release of any Hazardous Substances at the Property (other
than Hazardous Substances brought on to the Property by Purchaser or its
representatives, agents or contractors, or any release of Hazardous Substances
resulting from the negligence of Purchaser or its representatives, agents or
contractors). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.

 

3.2. Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records.

 

(a) Purchaser acknowledges receipt of the following (and Purchaser further
acknowledges that no additional items are required to be delivered by Seller to
Purchaser except as may be expressly set forth in other provisions of this
Agreement):

 

  (i) Current rent roll.

 

  (ii) Plans and specifications for the Property, to the extent in Seller’s
possession or reasonably attainable by Seller.

 

  (iii) Income and expense statements for the years 2001, 2002 and 2003.

 

  (iv) Copy of current operating statement for the Property.

 

  (v) Current calendar year operating budget.

 

  (vi) Records of capital improvements, to the extent in Seller’s possession or
reasonably attainable by Seller.

 

  (vii) As-built drawings of the Property, to the extent in Seller’s possession
or reasonably attainable by Seller without cost.

 

  (viii) Copies of all Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.

 

8



--------------------------------------------------------------------------------

  (ix) All Operating Agreements currently in place at the Property.

 

(b) From the Effective Date until the Closing Date or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at Seller’s on-site management office at the Property, at the office
of the Broker, or at Seller’s office at 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092, for the purpose of inspecting and (at Purchaser’s
expense) copying the same, including, without limitation, the materials listed
below (to the extent any or all of the same are in Seller’s possession),
subject, however, to the limitations of any confidentiality or nondisclosure
agreement to which Seller may be bound, and provided that Seller shall not be
required to deliver or make available to Purchaser (i) any records, reports,
notices, test results or other information in Seller’s possession relating to
the environmental condition of the Property other than the Existing
Environmental Reports, and (ii) any appraisals, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller’s obtaining of corporate authorization,
attorney and accountant work product, attorney-client privileged documents, or
other information in the possession or control of Seller or Seller’s property
manager which Seller deems proprietary. Purchaser acknowledges and agrees,
however, that Seller makes no representation or warranty of any nature
whatsoever, express or implied, with respect to the ownership, enforceability,
accuracy, adequacy or completeness or otherwise of any of such records,
evaluations, data, investigations, reports, cost estimates or other materials.
If the Closing contemplated hereunder fails to take place for any reason,
Purchaser shall promptly (and as a condition to the refund of the Earnest Money)
return all copies of materials copied from Seller’s books, records and files
relating to the Property. It is understood and agreed that Seller shall have no
obligation to obtain, commission or prepare any such books, records, files,
reports or studies not now in Seller’s possession. Subject to the foregoing,
Seller agrees to make available to Purchaser for inspection and copying, without
limitation, the following books, records and files relating to the Property, all
to the extent the same are in Seller’s possession:

 

  (i) Tenant Information. Copies of the Leases and any financial statements or
other financial information of any tenants under the Leases (and the Lease
guarantors, if any), written information relative to the tenants’ payment
histories, and tenant correspondence, to the extent Seller has the same in its
possession;

 

  (ii) Commission Agreements. Copies of the Commission Agreements;

 

  (iii) Plans. All available construction plans and specifications in Seller’s
possession relating to the development, condition, repair and maintenance of the
Property, the Improvements and the Personal Property;

 

  (iv) Existing Environmental Reports. Copies of the Existing Environmental
Reports, if any;

 

9



--------------------------------------------------------------------------------

  (v) Permits; Licenses. Copies of any permits, licenses, or other similar
documents in Seller’s possession relating to the use, occupancy or operation of
the Property; and

 

  (vi) Operating Costs and Expenses. All available records of any operating
costs and expenses for the Property in Seller’s possession.

 

3.3. Condition of the Property.

 

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.

 

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller, and its partners, beneficial owners,
officers, directors, shareholders and employees from any present or future
claims and liabilities of any nature arising from or relating to the presence or
alleged presence of Hazardous Substances in, on, at, from, under or about the
Property or any adjacent property, including, without limitation, any claims
under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof. Notwithstanding the
foregoing release, nothing contained herein shall restrict, impair or otherwise
affect any rights of Purchaser to bring any action in law or equity against any
predecessor in title to the Property that is unrelated to Seller, provided,
however that Purchaser shall indemnify, defend and hold Seller harmless from any
costs, claims, liabilities, judgments and expenses including any cross-claims or
claims for contribution made by any such predecessor in title against Seller
that Seller may incur as a result or arising out of Purchaser’s claims. In
addition, Purchaser does hereby covenant and agree to defend, indemnify, and
hold harmless Seller and its partners, beneficial owners, officers, directors,
shareholders and employees from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs or expenses of whatever kind or
nature, known or unknown, existing and future, including any action or
proceeding brought or threatened, or ordered by governmental authorities,
relating to any Hazardous Substances which may be placed, located or released on
the Property after the date of Closing. The terms and provisions of this
paragraph shall survive the Closing hereunder.

 

3.4. Title and Survey. Promptly upon execution of this Agreement, Purchaser may
order at its expense, from the Title Company a preliminary title commitment with
respect to the Property (the “Title Commitment”). Purchaser shall direct the
Title Company to send a copy of the Title Commitment to Seller. Promptly upon
execution of this Agreement, Purchaser may arrange, also at its expense, for the
preparation of one or more updates of the Existing Survey (each and together,
the “Survey”). Purchaser likewise shall make copies of any such Survey

 

10



--------------------------------------------------------------------------------

available to Seller prior to Closing. Purchaser shall have until the end of the
Inspection Period to give written notice (the “First Title Notice”) to Seller of
such objections as Purchaser may have to any exceptions to title disclosed in
the Title Commitment or in any Survey or otherwise in Purchaser’s examination of
title. From time to time at any time after the First Title Notice and prior to
the Closing Date, Purchaser may give written notice of exceptions to title first
appearing of record after the effective date of any updated title commitment or
matters of survey which would not have been disclosed by an accurate updated
examination of title or preparation of an updated ALTA survey prior to date of
the initial Title Commitment or the initial Survey. Seller shall have the right,
but not the obligation (except as to Monetary Objections), to attempt to remove,
satisfy or otherwise cure any exceptions to title to which the Purchaser so
objects. Within five (5) Business Days after receipt of Purchaser’s First Title
Notice, Seller shall give written notice to Purchaser informing the Purchaser of
Seller’s election with respect to such objections. If Seller fails to give
written notice of election within such five (5) Business Day period, Seller
shall be deemed to have elected not to attempt to cure the objections (other
than Monetary Objections). If Seller elects to attempt to cure any objections,
Seller shall be entitled to one or more reasonable adjournments of the Closing
of up to but not beyond the thirtieth (30th) day following the initial date set
for the Closing to attempt such cure, but, except for Monetary Objections,
Seller shall not be obligated to expend any sums, commence any suits or take any
other action to effect such cure. Except as to Monetary Objections, if Seller
elects, or is deemed to have elected, not to cure any exceptions to title to
which Purchaser has objected or if, after electing to attempt to cure, Seller
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions, Purchaser’s sole remedy hereunder in such event shall be
either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
(ii) if such exceptions are matters first appearing of record after the date of
this Agreement, and arise by, through or under Seller, to terminate this
Agreement, or (iii) to terminate this Agreement within three (3) Business Days
after receipt of written notice from Seller either of Seller’s election not to
attempt to cure any objection or of Seller’s determination, having previously
elected to attempt to cure, that Seller is unable or unwilling to do so, or
three (3) Business Days after Seller is deemed hereunder to have elected not to
attempt to cure such objections (and upon any such termination under clause (ii)
or (iii) above, Escrow Agent shall return the Earnest Money to Purchaser).
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections at or prior
to Closing, and may use the proceeds of the Purchase Price at Closing for such
purpose.

 

3.5. Operating Agreements. On or before expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Operating
Agreements Purchaser will assume and which Operating Agreements will be
terminated by Seller at Closing; provided, however, that Seller shall not be
obligated to terminate, and Purchaser shall assume Seller’s obligations arising
from and after Closing under, all Operating Agreements which cannot be
terminated by Seller upon no more than thirty (30) days prior notice or which
can be terminated by Seller only upon payment of a fee, premium, penalty or
other form of early termination compensation. Taking into account any credits or
prorations to be made pursuant to Article 5 hereof for payments coming due after
Closing but accruing prior to Closing, Purchaser will assume the obligations
arising from and after the Closing Date under those Operating Agreements which
Purchaser has designated will not be terminated. Seller, without cost to
Purchaser, shall terminate at Closing all Operating Agreements that are not so
assumed, to the

 

11



--------------------------------------------------------------------------------

extent any relates to the Property. If Purchaser fails to notify Seller in
writing on or prior to the expiration of the Inspection Period of any Operating
Agreements that Purchaser does not desire to assume at Closing, Purchaser shall
be deemed to have elected to assume all such Operating Agreements and to have
waived its right to require Seller to terminate such Operating Agreements at
Closing.

 

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period for any reason or for no reason by giving written notice to Seller of
such election to terminate. If Purchaser so elects to terminate this Agreement
pursuant to this Section 3.6, Escrow Agent shall pay the Earnest Money to
Purchaser, whereupon, except for those provisions of this Agreement which by
their express terms survive the termination of this Agreement, no party hereto
shall have any other or further rights or obligations under this Agreement. If
Purchaser fails to so terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser shall have no further right to terminate this
Agreement pursuant to this Section 3.6.

 

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller’s representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller’s books, records and files in respect of the
Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser’s potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys’ fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser
and/or the use of any Due Diligence Material for any purpose other than as
herein contemplated and permitted. If Purchaser elects to terminate this
Agreement pursuant to any provision hereof permitting such termination, or if
the Closing contemplated hereunder fails to occur for any reason, Purchaser will
promptly return to Seller all Due Diligence Material in the possession of
Purchaser and any of its representatives, and destroy all copies, notes or
abstracts or extracts thereof, as well as all copies of any analyses,
compilations, studies or other documents prepared by Purchaser or for its use
(whether in written or electronic form) containing

 

12



--------------------------------------------------------------------------------

or reflecting any Due Diligence Material. In the event of a breach or threatened
breach by Purchaser or any of its representatives of this Section 3.7, Seller
shall be entitled, in addition to other available remedies, to an injunction
restraining Purchaser or its representatives from disclosing, in whole or in
part, any of the Due Diligence Material and any of the terms and conditions of
this Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Section shall
survive the Closing and any earlier termination of this Agreement.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents. Seller is a duly organized and
validly existing partnership under the laws of the State of Georgia, and holds
fee simple, insurable title to said Property. Seller has the right, power and
authority to enter into this Agreement and to convey the Property in accordance
with the terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof.

 

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of any document to be delivered by Seller on or prior to
the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

 

(d) Litigation. To Seller’s knowledge, Seller has received no written notice
that any investigation, action or proceeding is pending or threatened, which (i)
if determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.

 

(e) Existing Leases. To Seller’s knowledge, (i) other than the Leases listed in
the Rent Roll, Seller has not entered into any contract or agreement with
respect to the occupancy of the Property or any portion or portions thereof
which will be binding on Purchaser after the Closing; (ii) the copies of the
Leases heretofore delivered by Seller to Purchaser are true, correct

 

13



--------------------------------------------------------------------------------

and complete copies thereof; and (iii) the Leases have not been amended except
as evidenced by amendments similarly delivered and constitute the entire
agreement between Seller and the tenants thereunder.

 

(f) Leasing Commissions. To Seller’s knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and (ii) there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said EXHIBIT “C” (the “Management
Agreement”); and that all leasing commissions, brokerage fees and management
fees accrued or due and payable under the Commission Agreements and the
Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full; and that upon the written request of Purchaser, Seller
shall terminate the Management Agreement as to the Property at Closing at no
cost to Purchaser. Notwithstanding anything to the contrary contained herein,
Purchaser shall be responsible for the payment of all leasing commissions
payable for (A) any new leases entered into after the Effective Date that have
been approved (or deemed approved) by Purchaser, and (B) the renewal, expansion
or extension of any Leases existing as of the Effective Date and exercised or
effected after the Effective Date; and Purchaser shall pay to the manager under
the Management Agreement leasing commissions with respect to leases entered into
(or expansions, renewals or extensions effected) by Purchaser within ten (10)
days after the Closing Date with the tenants or prospective tenants listed in
item IV of EXHIBIT “C” hereto and approved by Purchaser.

 

(g) Taxes and Assessments. Except as may be set forth on EXHIBIT “J” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

 

(h) Environmental Matters. Except as may be set forth in the Existing
Environmental Reports or in any other Due Diligence Material or as otherwise
disclosed in writing by Seller, Seller has received no written notification that
any governmental or quasi-governmental authority has determined that there are
any violations of any Environmental Law with respect to the Property, nor to
Seller’s knowledge has Seller received any written notice that any governmental
or quasi-governmental authority is contemplating an investigation of the
Property, with respect to a violation or suspected violation of any
Environmental Law.

 

(i) Compliance with Laws. To Seller’s knowledge and except as set forth on
EXHIBIT “G”, Seller has received no written notice alleging any violations of
law, municipal or county ordinances, or other legal requirements with respect to
the Property or any portion thereof.

 

(j) Easements and Other Agreements. To Seller’s knowledge, Seller has not
received any written notice of Seller’s default in complying with the terms and
provisions of any of the covenants, conditions, restrictions or easements
constituting a Permitted Exception.

 

14



--------------------------------------------------------------------------------

(k) Other Agreements. To Seller’s knowledge, except for the Leases, the
Commission Agreements, the Management Agreement and the Permitted Exceptions,
there are no leases, Operating Agreements, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.

 

(l) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(m) Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.

 

(n) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in Seller’s certificate to be delivered pursuant to Section 5.1(i)
hereof. Except as specifically set forth herein, all representations and
warranties made in this Agreement by Seller shall survive the Closing for a
period of one hundred eighty (180) days, and upon expiration thereof shall be of
no further force or effect except to the extent that with respect to any
particular alleged breach, Purchaser gives Seller written notice prior to the
expiration of said one hundred eighty (180) day period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Seller with respect thereto within ninety (90) days after the giving of
such notice.

 

Notwithstanding anything to the contrary contained in this Section 4.1, Seller
shall have no liability to Purchaser for the breach of any representation or
warranty made in this Agreement unless the loss resulting from Seller’s breach
of its representations and warranties exceeds, in the aggregate, Five Thousand
and No/100 Dollars ($5,000 US), in which event Seller shall be liable for each
dollar of damages resulting from the breach or breaches of its representations
and warranties, but in no event shall Seller’s total liability for any such
breach or breaches exceed, in the aggregate, Two Hundred Fifty Thousand and
No/100 Dollars ($250,000 US). In no event shall Seller be liable for, nor shall
Purchaser seek, any consequential, indirect or punitive damages; and in no event
shall any claim for a breach of any representation or warranty of Seller be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
the Closing or which was contained in the Due Diligence Material or in any of
Seller’s files, books or records made available to Purchaser for inspection.

 

15



--------------------------------------------------------------------------------

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on Seller’s behalf or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on Seller’s behalf. Purchaser has
inspected the Property and is fully familiar with the physical condition thereof
and, subject to the terms and conditions of this Agreement, shall purchase the
Property its “as is” condition, “with all faults,” on the Closing Date. The
provisions of the foregoing three (3) paragraphs of this Section shall survive
the Closing.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” or any words of similar import shall refer
only to the actual knowledge of John Oliver, Regional Vice President of Property
Management, and Scott Meadows, Senior Vice President, Real Estate Group each of
whom has been actively involved in the management of Seller’s business in
respect of the Property in the capacities set forth herein on behalf of Wells
Capital, Inc., an affiliate of Seller. The terms “knowledge of Seller” or “to
Seller’s knowledge” or any words of similar import shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, agent, manager,
representative or employee of Seller, or any of their respective affiliates, or
to impose on any of the individuals named above any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. There
shall be no personal liability on the part of the individuals named above
arising out of any representations or warranties made herein or otherwise.

 

4.3. Covenants and Agreements of Seller.

 

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, any of the existing Leases without Purchaser’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within three (3) Business Days after
Purchaser’s receipt of Seller’s written request therefor, each of which requests
shall be accompanied by a copy of any proposed modification or amendment of an
existing Lease or of any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date,

 

16



--------------------------------------------------------------------------------

including, without limitation, a description of any Tenant Inducement Costs and
leasing commissions associated with any proposed renewal or expansion of an
existing Lease or with any such new Lease. If Purchaser fails to notify Seller
in writing of its approval or disapproval within said three (3) Business Day
period, such failure by Purchaser shall be deemed to be the approval of
Purchaser. At Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs, leasing commissions or other expenses, including reasonable
attorneys’ fees actually incurred, by Seller pursuant to a renewal or expansion
of any existing Lease or new Lease approved (or deemed approved) by Purchaser
hereunder.

 

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on 30 days (or less) notice.

 

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the fire insurance policy covering the
Improvements which is currently in force and effect.

 

(e) Tenant Estoppel Certificates and SNDA’s. Seller shall endeavor in good faith
(but without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing written Tenant Estoppel Certificates in the form
attached hereto as EXHIBIT “I” and SNDA’s signed by each tenant under each of
the Leases; provided that delivery of such signed Tenant Estoppel Certificates
shall be a condition of Closing only to the extent set forth in Section 6.1(d)
hereof; and delivery of signed SNDA’s shall not be in any way a condition to
Closing, and in no event shall the inability or failure of Seller to obtain and
deliver said Tenant Estoppel Certificates or SNDA’s (Seller having used its good
faith efforts as set forth above) be a default of Seller hereunder.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited partnership under the laws of the State of Georgia.
Purchaser has the right, power and authority to enter into this Agreement and to
purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

 

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

17



--------------------------------------------------------------------------------

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

 

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(d) hereof. All representations and warranties made in this Agreement
by Purchaser shall survive the Closing for a period of one hundred eighty (180)
days, and upon expiration thereof shall be of no further force or effect except
to the extent that with respect to any particular alleged breach, Seller gives
Purchaser written notice prior to the expiration of said one hundred eighty
(180) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Seller with respect thereto within
ninety (90) days after the giving of such notice.

 

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:

 

(a) Warranty Deed. A limited warranty deed to the Land and Improvements, in the
form attached hereto as SCHEDULE 1 (the “Warranty Deed”), subject only to the
Permitted Exceptions, and executed, acknowledged and sealed by Seller. The legal
descriptions of the Land set forth in said warranty deed shall be based upon and
conform to the applicable record title legal description contained in Seller’s
vesting deed;

 

(b) Quitclaim Deed. If requested by Purchaser, one or more quitclaim deeds to
the Land and Improvements (or any portion or portions thereof), in form and
substance reasonably satisfactory to Seller and Purchaser, and executed,
acknowledged and sealed by Seller;

 

(c) Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as SCHEDULE 2 (the “Bill of Sale”), without warranty as to the title or
condition of the Personal Property;

 

18



--------------------------------------------------------------------------------

(d) Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as SCHEDULE 3
(the “Assignment and Assumption of Leases”), executed, acknowledged and sealed
by Seller;

 

(e) Updated Rent Roll. An update of the Rent Roll (with modifications as
appropriate), certified by Seller to be accurate in all material respects as of
the date of Closing;

 

(f) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
an assignment and assumption of Operating Agreements in the form attached hereto
as SCHEDULE 4 (the “Assignment and Assumption of Operating Agreements”),
executed, acknowledged and sealed by Seller;

 

(g) General Assignment. An assignment of the Intangible Property in the form
attached hereto as SCHEDULE 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

 

(h) Seller’s Affidavit. A certificate of ownership substantially in the form
attached hereto as SCHEDULE 6 (“Seller’s Affidavit”), stating that there are no
known boundary disputes with respect to the Property, that there are no parties
in possession of the Property other than Seller and the tenants under the
Leases, that there are no brokers except as disclosed herein, that any
improvements or repairs made by, or for the account of, or at the instance of
Seller to or with respect to the Property within ninety (90) days prior to the
Closing have been paid for in full (or that adequate provision has been made
therefor to the reasonable satisfaction of the Title Company), and including
such other matters as may be reasonably requested by the Title Company;

 

(i) Seller’s Certificate. A certificate in the form attached hereto as SCHEDULE
7 (“Seller’s Certificate”), evidencing the reaffirmation of the truth and
accuracy in all material respects of Seller’s representations, warranties, and
agreements set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date;

 

(j) FIRPTA Certificate A FIRPTA Certificate in the form attached hereto as
SCHEDULE 8;

 

(k) Withholding Affidavit. An affidavit with respect to Seller in the form
attached hereto as SCHEDULE 9, to establish its residency in the State of
Georgia as contemplated by Georgia law such that the proceeds of the sale of the
Property are not subject to the withholding laws of the State of Georgia.

 

(l) Evidence of Authority Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

 

19



--------------------------------------------------------------------------------

(m) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(n) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

 

(o) Certificates of Occupancy. To the extent the same are in Seller’s
possession, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;

 

(p) Leases. To the extent the same are in Seller’s possession, original executed
counterparts of the Leases;

 

(q) Tenant Estoppel Certificates and SNDA’s. All originally executed Tenant
Estoppel Certificates and SNDA’s as may be in Seller’s possession;

 

(r) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller’s interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under such Lease shall be paid as set forth in said notices;

 

(s) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Operating Contracts
and Commission Agreements (as the case may be) assumed by Purchaser at Closing
informing such service provider or leasing agent (as the case may be) of the
sale of the Property and of the assignment to and assumption by Purchaser of
Seller’s obligations under the Operating Agreements and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Operating Agreements and/or Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;

 

(t) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s property manager
which Seller deems proprietary) relating to the Property in Seller’s possession;
and

 

(u) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s title insurer or Purchaser’s counsel to effectuate the purposes and
intent of this Agreement.

 

20



--------------------------------------------------------------------------------

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

 

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;

 

(b) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;

 

(c) General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

 

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 10 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;

 

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(r) hereof;

 

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to Service Contractors and Leasing Agents, as contemplated in Section
5.1(s) hereof;

 

(g) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(h) Evidence of Authority. A partnership resolution, and such resolutions of the
general partner(s) of Purchaser as shall be legally necessary, in the discretion
of Seller and Title Agent, to authorize the purchase contemplated herein, the
execution and delivery of the documents required hereunder, and designating the
signatures of the persons who are to execute and deliver all such documents on
behalf of Purchaser, and any other documentation as Seller may reasonably
require to establish that this Agreement, the transaction contemplated herein,
and the execution and delivery of the documents required hereunder, are duly
authorized, executed and delivered; and

 

(i) Other Documents. Such other documents as shall be reasonably requested by
Seller’s counsel to effectuate the purposes and intent of this Agreement.

 

5.3. Closing Costs. Seller shall pay the cost of the transfer taxes imposed by
the State of Georgia upon the conveyance of the Property pursuant hereto, the
attorneys’ fees of Seller, and all other costs and expenses incurred by Seller
in closing and consummating the purchase and sale of the Property pursuant
hereto. Purchaser shall pay the cost of any owner’s title insurance premium and
title examination fees, the cost of the Survey, all recording fees and
intangibles taxes on all instruments to be recorded in connection with this
transaction, the

 

21



--------------------------------------------------------------------------------

attorneys’ fees of Purchaser, and all other costs and expenses incurred by
Purchaser in the performance of Purchaser’s due diligence inspection of the
Property and in closing and consummating the purchase and sale of the Property
pursuant hereto.

 

5.4. Prorations and Credits. The items in this Section 5.4 shall be prorated
between Seller and Purchaser or credited, as specified. All matters involving
prorations or adjustment to be made in connection with the Closing and not
specifically provided for in some other provision of this Agreement shall be
prorated as of midnight of the day immediately preceding the Closing Date. :

 

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

 

(b) Reproration of Taxes. After receipt of final Taxes and other bills,
Purchaser shall prepare and present to Seller a calculation of the reproration
of such Taxes and other items, based upon the actual amount of such items
charged to or received by the parties for the year or other applicable fiscal
period. The parties shall make the appropriate adjusting payment between them
within thirty (30) days after presentment to Seller of Purchaser’s calculation
and appropriate back-up information. Purchaser shall provide Seller with
appropriate backup materials related to the calculation, and Seller may inspect
Purchaser’s books and records related to the Property to confirm the
calculation. The provisions of this Section 5.4(b) shall survive the Closing for
a period of one (1) year after the Closing Date.

 

(c) Rents, Income and Other Expenses. Rents and any other amounts payable by
tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Purchaser shall receive at Closing a credit for Purchaser’s pro rata share of
the rents, additional rent, common area maintenance charges, tenant
reimbursements and escalations, and all other payments payable for the month of
Closing and for all other rents and other amounts that apply to periods from and
after the Closing, but which are received by Seller prior to Closing. Purchaser
agrees to pay to Seller, upon receipt, any rents or other payments by tenants
under their respective Leases that apply to periods prior to Closing but are
received by Purchaser after Closing; provided, however, that any delinquent
rents or other payments by tenants shall be applied first to any current amounts
owing by such tenants, then to delinquent rents in the order in which such rents
are most recently past due, with the balance, if any, paid over to Seller to the
extent of delinquencies existing at the time of Closing to which Seller is
entitled; it being understood and agreed that Purchaser shall not be legally
responsible to Seller for the collection of any rents or other charges payable
with respect to the Leases or any portion thereof, which are delinquent or past
due as of the Closing Date; but Purchaser agrees that Purchaser shall send
monthly notices for a period of three (3) consecutive months in an effort to
collect any rents and charges not collected as of the Closing Date. Any
reimbursements payable by any tenant under the terms of any tenant lease
affecting the Property as of the Closing Date, which reimbursements pertain to
such tenant’s pro rata share of increased operating expenses or common area
maintenance costs incurred with respect to the Property at any time

 

22



--------------------------------------------------------------------------------

prior to the Closing, shall be prorated upon Purchaser’s actual receipt of any
such reimbursements, on the basis of the number of days of Seller and
Purchaser’s respective ownership of the Property during the period in respect of
which such reimbursements are payable; and Purchaser agrees to pay to Seller
Seller’s pro rata portion of such reimbursements within thirty (30) days after
Purchaser’s receipt thereof. Conversely, if any tenant under any such Lease
shall become entitled at any time after Closing to a refund of tenant
reimbursements actually paid by such tenant prior to Closing, then, Seller
shall, within thirty (30) days following Purchaser’s demand therefor, pay to
Purchaser any amount equal to Seller’s pro rata share of such reimbursement
refund obligations, said proration to be calculated on the same basis as
hereinabove set forth. Seller hereby retains its right to pursue any tenant
under the Leases for sums due Seller for periods attributable to Seller’s
ownership of the Property; provided, however, that Seller (i) shall be required
to notify Purchaser in writing of its intention to commence or pursue such legal
proceedings; (ii) shall only be permitted to commence or pursue any legal
proceedings after the date which is three (3) months after Closing, except that
Seller shall be entitled to continue to pursue any legal proceedings commenced
prior to Closing; and (iii) shall not be permitted to commence or pursue any
legal proceedings against any tenant seeking eviction of such tenant or the
termination of the applicable Lease. The provisions of this Section 5.4(c) shall
survive the Closing.

 

(d) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant’s Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.

 

(e) Tenant Inducement Costs. Set forth on EXHIBIT “K” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in EXHIBIT “K” as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions which become due and payable (whether before or after Closing) (i)
as a result of any renewals or extensions or expansions of existing Leases
approved or deemed approved by Purchaser in accordance with Section 4.3(a)
hereof between the Effective Date and the Closing Date and under any new Leases,
approved or deemed approved by Purchaser in accordance with said Section 4.3(a),
and (ii) all Tenant Inducement Costs and leasing commissions that first become
due and payable after Closing. The provisions of this Section 5.4(e) shall
survive the Closing.

 

23



--------------------------------------------------------------------------------

(f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller in the updated Rent Roll to be delivered by Seller at
Closing.

 

(g) Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be. The
provisions of this Section 5.4(g) shall survive the Closing.

 

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

 

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including, but
not limited to Section 5.1 hereof;

 

(b) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

 

(c) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(i) hereof);

 

(d) Tenant Estoppel Certificates from tenants occupying not less than
eighty-five percent (85%) of the leased and occupied square footage of all of
the Improvements located on

 

24



--------------------------------------------------------------------------------

the Property shall have been delivered to Purchaser, with each such certificates
(i) to be substantially in the form attached hereto as EXHIBIT “I” (or if the
applicable Lease provides for a particular form of estoppel certificate to be
given by the tenant thereunder, the Tenant Estoppel Certificate with respect to
such Lease may be in the form as called for therein), (ii) to be dated within
sixty (60) days prior to the Closing Date, (iii) to confirm the material terms
of the applicable Lease, as contained in the copies of the Leases obtained by or
delivered to Purchaser, and (iv) to confirm the absence of any material defaults
under the applicable Lease as of the date thereof. The delivery of said Tenant
Estoppel Certificates shall be a condition of Closing, and the failure or
inability of Seller to obtain and deliver said Tenant Estoppel Certificates,
Seller having used its good faith efforts to obtain the same, shall not
constitute a default by Seller under this Agreement. Notwithstanding anything to
the contrary contained herein, if Seller has been unable to obtain and deliver
to Purchaser by Closing the applicable percentage of Tenant Estoppel
Certificates meeting the requirements set forth above, then, at the option of
Seller, this condition to Closing may be satisfied by Seller’s execution and
delivery to Purchaser at Closing, on behalf of any one or more tenants which
have failed to provide the required Tenant Estoppel Certificate an estoppel
certificate substantially in the form attached hereto as SCHEDULE 11 (“Seller’s
Estoppel”) (provided that Seller’s Estoppels cannot be delivered with respect to
tenants occupying more than fifteen percent (15%) of the leased and occupied
square footage of all of the Improvements); and provided that Seller’s liability
under any such Seller’s Estoppel so executed and delivered by Seller to
Purchaser at Closing shall cease and terminate upon the receipt by Purchaser
after Closing of a duly executed Tenant Estoppel Certificate from the tenant
under the applicable Lease covered in such Seller’s Estoppel.

 

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

 

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

 

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

 

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including, but not
limited to Section 5.2 hereof;

 

(c) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

 

25



--------------------------------------------------------------------------------

(d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible, uninsured or coinsured amount under said insurance
policies. For purposes of this Agreement, the term “immaterial damage or
destruction” shall mean such instances of damage or destruction: (i) which can
be repaired or restored at a cost of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) or less; (ii) which can be restored and repaired within
sixty (60) days from the date of such damage or destruction; and (iii) in which
Seller’s rights under its rent loss insurance policy covering the Property are
assignable to Purchaser and will continue pending restoration and repair of the
damage or destruction.

 

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
days after Purchaser is notified by Seller of such damage or destruction (and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election): (i) terminate this Agreement, whereupon Escrow
Agent shall immediately return the Earnest Money to Purchaser, or (ii) proceed
to close under this Agreement, receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller’s insurers.
For purposes of this Agreement “material damage or destruction” shall mean all
instances of damage or destruction that are not immaterial, as defined herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain

 

26



--------------------------------------------------------------------------------

or is taken by eminent domain or condemnation (or sale in lieu thereof), or if
Seller has received written notice that any condemnation action or proceeding
with respect to the Property is contemplated by a body having the power of
eminent domain, Seller shall give Purchaser immediate written notice of such
threatened or contemplated condemnation or of such taking or sale, and Purchaser
may by written notice to Seller given within thirty (30) days after the receipt
of such notice from Seller, elect to cancel this Agreement. If Purchaser chooses
to cancel this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. If Purchaser does not elect to cancel this Agreement in accordance
herewith, this Agreement shall remain in full force and effect and the sale of
the Property contemplated by this Agreement, less any interest taken by eminent
domain or condemnation, or sale in lieu thereof, shall be effected with no
further adjustment and without reduction of the Purchase Price, and at the
Closing, Seller shall assign, transfer, and set over to Purchaser all of the
right, title, and interest of Seller in and to any awards applicable to the
Property that have been or that may thereafter be made for such taking. At such
time as all or a part of the Property is subjected to a bona fide threat of
condemnation and Purchaser shall not have elected to terminate this Agreement as
provided in this Section 7.2, and provided that the Inspection Period has
expired and Purchaser has delivered the Earnest Money to Escrow Agent, (i)
Purchaser shall thereafter be permitted to participate in the proceedings as if
Purchaser were a party to the action, and (ii) Seller shall not settle or agree
to any award or payment pursuant to condemnation, eminent domain, or sale in
lieu thereof without obtaining Purchaser’s prior written consent thereto in each
case.

 

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than Seller’s intentional and willful default, failure of a
condition to Purchaser’s obligation to close, or the exercise by Purchaser of an
express right of termination granted herein, Seller shall be entitled, as its
sole remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. Seller’s retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller’s sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser’s liability for Purchaser’s
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement.
Purchaser hereby waives and releases any right to (and hereby covenants that it
shall not) sue Seller or seek or claim a refund of said Earnest Money (or any
part thereof) on the grounds it is unreasonable in amount and exceeds Seller’s
actual damages or that its retention by Seller constitutes a penalty and not
agreed upon and reasonable liquidated damages.

 

27



--------------------------------------------------------------------------------

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder; provided, however, in the event the remedy
of specific performance is not available to Purchaser, Purchaser shall have the
right to seek damages for Purchaser’s out-of-pocket costs for surveyors,
engineers, auditors, attorneys who performed services in the Inspection Period
or prior to Closing not to exceed $17,500. Purchaser shall be deemed to have
elected to terminate this Agreement and to receive a return of the Earnest Money
from Escrow Agent if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
the Property is located, on or before sixty (60) days following the date upon
which the Closing was to have occurred.

 

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
this Agreement and Purchaser’s rights hereunder may be transferred and assigned
to any entity controlled by Purchaser. Any assignee or transferee under any such
assignment or transfer by Purchaser as to which Seller’s written consent has
been given or as to which Seller’s consent is not required hereunder shall
expressly assume all of Purchaser’s duties, liabilities and obligations under
this Agreement by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption instrument shall expressly so provide. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable entity. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Colliers Cauble and Company (“Seller’s
Broker”) pursuant to a separate agreement between Seller and Seller’s Broker.
Colliers Cauble will divide its commission of three percent (3%) of the first
Five Million Two Hundred Thousand and no/100 Dollars ($5,200,000) of the
Purchase Price evenly with Marcus & Millichap, and Eli Lee Equities will receive
a flat fee of One Hundred Thousand and no/100 Dollars ($100,000) (Marcus &
Millichap and Eli Lee Equities are sometimes hereinafter collectively referred
to as

 

28



--------------------------------------------------------------------------------

“Purchaser’s Broker”, and Seller’s Broker and Purchaser’s Broker shall
hereinafter sometimes be collectively referred to as “Broker”). Seller’s Broker
is representing Seller and Purchaser’s Broker is representing Purchaser in this
transaction. Broker has joined in the execution of this Agreement for the
purpose of acknowledging and agreeing that no real estate commission shall be
earned by it or due it if the transaction contemplated herein does not close for
any reason whatsoever, and any commissions due hereunder shall be paid from the
proceeds of Closing. Seller’s Broker acknowledges and agrees that it shall look
solely to Seller, and not to Purchaser, for the payment of such commission, and
Seller’s Broker hereby waives and releases any present or future claims against
Purchaser for the payment of such commission. Purchaser’s Broker acknowledges
and agrees that it shall look solely to Purchaser, and not to Seller, for the
payment of such commission, and Purchaser’s Broker hereby waives and releases
any present or future claims against Seller for the payment of such commission.
In addition, Broker (upon receipt of its brokerage commission) agrees to execute
and deliver to Seller and Purchaser at the Closing a release and waiver of any
claim Broker may have against Purchaser or the Property. Broker shall and does
hereby indemnify and hold Purchaser and Seller harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys’
fees actually incurred and costs of litigation, Purchaser or Seller shall ever
suffer or incur because of any claim by any agent, salesman, or broker, whether
or not meritorious, for any fee, commission or other compensation with regard to
this Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of Broker. Seller shall and does hereby
indemnify and hold Purchaser harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser shall ever suffer or incur because
of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing or any earlier
termination of this Agreement.

 

ARTICLE 11.

MISCELLANEOUS

 

11.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

 

PURCHASER:

  

Mellichamp Partners, L.P.

    

c/o Fricke & Associates, P.C.

    

2344 Perimeter Park Drive, Suite 100

    

Atlanta, Georgia 30341

 

29



--------------------------------------------------------------------------------

    

Attention: William T. Fricke

    

Facsimile: (770) 216-2227

with a copy to:

         

Jon R. Erickson, Esq.

    

Schulten Ward & Turner LLP

    

260 Peachtree Street

    

Suite 2700

    

Atlanta, Georgia 30303

    

Facsimile: (404) 688-2723

    

Telephone: (404) 688-4979

SELLER:

  

Fund IV and Fund V Associates, a Georgia joint venture

    

c/o Wells Capital, Inc.

    

6200 The Corners Parkway

    

Suite 250

    

Norcross, Georgia 30092

    

Attention: Parker Hudson

    

Facsimile: (770) 243-8510

    

Telephone: (770) 243-8692

    

with a copy to:

    

McGuireWoods LLP

    

1170 Peachtree Street, N.E.

    

Suite 2100

    

Atlanta, Georgia 30309

    

Attn: John T. Grieb

    

Facsimile: (404) 443-5762

    

Telephone: (404) 443-5717

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile transmission shall be deemed effectively given or
received on the first Business Day after the day of transmission of such notice
and confirmation of such transmission.

 

11.2 Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

 

30



--------------------------------------------------------------------------------

11.3 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day. Time is of the essence in this Agreement.

 

11.4 Publicity. The parties agree that, prior to Closing, no party shall, with
respect to this Agreement and the transactions contemplated hereby, contact or
conduct negotiations with public officials, make any public announcements or
issue press releases regarding this Agreement or the transactions contemplated
hereby to any third party without the prior written consent of the other party
hereto. Seller and Purchaser shall each have the right to approve the press
release of the other party issued in connection with the Closing, which approval
shall not be unreasonably withheld. No party shall record this Agreement or any
notice hereof.

 

11.5 Discharge of Obligations. The acceptance by Purchaser of Seller’s Warranty
Deed hereunder shall be deemed to constitute the full performance and discharge
of each and every warranty and representation made by Seller and Purchaser
herein and every agreement and obligation on the part of Seller and Purchaser to
be performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

 

11.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

11.7 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

11.8 Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notices of Sale to each of the respective tenants under the
Leases and the Other Notices of Sale to each service provider and leasing agent,
the obligations under whose respective Operating Agreements and Commission
Agreements Purchaser has assumed at Closing. The provisions of this Section
shall survive the Closing.

 

11.9 Access to Records Following Closing. Purchaser agrees that for a period of
one (1) year following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s office (or, at Purchaser’s election, at the Property), the
books and records relating to the ownership and operation of the Property which
were delivered by Seller to Purchaser at the Closing. Likewise,

 

31



--------------------------------------------------------------------------------

Seller agrees that for a period of one (1) year following the Closing, Purchaser
shall have the right during regular business hours, on five (5) days’ written
notice to Seller, to examine and review at Seller’s office, all books, records
and files, if any, retained by Seller relating to the ownership and operation of
the Property by Seller prior to the Closing. The provisions of this Section
shall survive the Closing.

 

11.10 Survival. The provisions of this Article 11 and the provisions of Sections
3.1(b), 3.1(c), 3.3, 3.7, 4.1, 4.2, 4.4, 5.1, 5.2, 5.4, 6.1(d) and 10.1 shall
survive the Closing to the extent (and subject to any specific limitations)
provided in this Agreement and any earlier termination of this Agreement and
shall not be merged into the execution and delivery of the Warranty Deed.

 

11.11 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Georgia. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

 

11.12 Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

 

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

[Signatures continued on following page]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: FUND IV AND FUND V ASSOCIATES, a Georgia joint venture comprised of
Wells Real Estate Fund IV, L.P., a Georgia limited partnership and Wells Real
Estate Fund V, L.P., a Georgia limited partnership By: WELLS REAL ESTATE FUND
IV, L.P., a Georgia limited partnership, its administrative venturer By: Wells
Partners, L.P., a Georgia limited partnership, its general partner By: Wells
Capital, Inc., a Georgia corporation, its general partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

PURCHASER:

MELLICHAMP PARTNERS, L.P.

a Georgia limited partnership

By: Mellichamp Holdings, Inc., a Georgia corporation, its general partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[BROKER SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Brokers have joined in the execution and
delivery hereof solely for the purpose of evidencing their rights and
obligations under the provisions of Section 10.1 hereof.

 

     BROKER:     

Colliers Cauble & Co.

Date of Execution:

             

By:

 

 

--------------------------------------------------------------------------------

    

Name:

 

 

--------------------------------------------------------------------------------

                        , 2003

  

Title:

 

 

--------------------------------------------------------------------------------

    

Marcus & Millichap

Date of Execution:

             

By:

 

 

--------------------------------------------------------------------------------

    

Name:

 

 

--------------------------------------------------------------------------------

                        , 2003

  

Title:

 

 

--------------------------------------------------------------------------------

    

Eli Lee Equities:

Date of Execution:

             

By:

 

 

--------------------------------------------------------------------------------

    

Name:

 

 

--------------------------------------------------------------------------------

                        , 2003

  

Title:

 

 

--------------------------------------------------------------------------------

 

 

34



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DESCRIPTION OF LAND

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot 72, of the 12th
District of Clayton County, Georgia and being more particularly described as
follows:

 

TO FIND THE POINT OF BEGINNING, commence at a concrete nail at the point of
intersection of the southerly right-of-way line of Stockbridge Road (Georgia
State Route #138) (varying right-of-way) with the easterly right-of-way of
Hannover Parkway South; running thence along the easterly right-of-way line of
Hannover Parkway South, South 28 degrees 24 minutes 41 seconds East a distance
of 148.01 feet to a point; continuing thence along the easterly right-of-way
line of Hannover Parkway South along the arc of a curve to the left (said arc
being subtended by a chord bearing South 47 degrees 23 minutes 18 seconds East a
chord distance of 141.85 feet and having a radius of 218.13 feet) an arc
distance of 144.47 feet to a 3/8 inch rebar, which 3/8 inch rebar marks the
POINT OF BEGINNING; FROM SAID POINT OF BEGINNING AS THUS ESTABLISHED, thence
leaving the easterly right-of-way line of Hannover Parkway South and running
North 43 degrees 46 minutes 15 seconds East a distance of 134.77 feet to a 5/8
inch rebar; running thence North 71 degrees 47 minutes 28 seconds East a
distance of 279.60 feet to a 5/8 inch rebar on the westerly right-of-way line of
I-675 (South Bound Access Ramp); running thence along the westerly right-of-way
line of I-675 (South Bound Access Ramp) South 18 degrees 12 minutes 32 seconds
East a distance of 201.34 feet to a 5/8 inch rebar; continuing thence along the
westerly right-of-way line of I-675 (South Bound Access Ramp) South 20 degrees
43 minutes 34 seconds East a distance of 205.33 feet to a concrete monument;
thence leaving the westerly right-of-way line of I-675 (South Bound Access Ramp)
and running North 88 degrees 41 minutes 27 seconds West a distance of 210.00
feet to a 3/8 inch rebar; running thence South 01 degree 14 minutes 00 seconds
West a distance of 100.00 feet to a point; running thence South 69 degrees 59
minutes 11 seconds West a distance of 48.52 feet to a point on the projected
easterly right-of-way line of Hannover Parkway South; running thence along the
projected easterly right-of-way of Hannover Parkway South North 11 degrees 48
minutes 16 seconds West a distance of 94.48 feet to a ¼ inch rebar; running
thence along the easterly right-of-way line of Hannover Parkway South following
courses and distances: along the arc of curve to the left (said arc being
subtended by a chord bearing North 39 degrees 04 minutes 01 second West a chord
distance of 245.24 feet and having a radius of 267.69 feet) an arc distance of
254.74 feet to a point; North 66 degrees 21 minutes 44 seconds West a distance
of 68.59 feet to a 3/8 inch rebar, which 3/8 inch rebar marks the POINT OF
BEGINNING; being shown as Tract C containing 2.655 acres on Boundary Survey for
Wells Capital, Inc. and Lawyers Title Insurance Corporation, prepared by
Armstrong Land Surveying, Inc., certified by Trenton D. Turk, Georgia Registered
Land Surveyor No. 2411, dated July 22, 1992, last revised September 4, 1992.